Citation Nr: 1508125	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

3.  Entitlement to a rating in excess of 10 percent for left foot bunionectomy.

4.  Entitlement to a rating in excess of 10 percent for right foot bunionectomy.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued the 10 percent ratings for left and right foot bunionectomy disabilities and found that there was no new and material evidence to reopen the claims for left and right knee disabilities.  In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issues of service connection for left and right knee disabilities (on de novo review) and the claims for increased ratings for left and right foot bunionectomy disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2004 rating decision which denied service connection for left and right knee disabilities, finding generally that there was no evidence of current disabilities that were attributable to service.

2.  Evidence received since the March 2004 rating decision, including Social Security Administration (SSA) disability records, relates to the previously unestablished elements of whether the Veteran has a current disability that is attributable to service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for left and right knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims for service connection for left and right knee disabilities.  38 U.S.C.A. § 5108 (West 2014);   38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision above reopens the Veteran's claims for service connection for left and right knee disabilities, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice will result.  After review of the Veteran's testimony regarding the cause of the knee disabilities and the medical evidence obtained since the prior, final denial that addresses the knee disabilities and their etiology, the Board finds that there is sufficient new and material evidence to reopen the claims.  On this basis, the Board grants this appeal to this limited extent.  De novo review of these claims is addressed in the Remand below.  


ORDER

The claims for service connection for left and right knee disabilities are reopened.


REMAND

Prior to considering the reopened claims for service connection for left and right knee disabilities on de novo review, the Board observes that additional development is warranted.  Specifically, the Veteran testified that his knee disabilities may be caused or aggravated by his service-connected bilateral foot disability.  Accordingly, the Board finds that a VA examination to secure a medical opinion in these matters is warranted.

Regarding the Veteran's claims for increase for his left and right foot disabilities, in the November 2014 hearing, the Veteran testified that these disabilities have worsened.  He was last examined by VA to assess his feet in January 2009.  Accordingly, a contemporaneous examination to assess the current severity of his foot disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

	1.  Obtain updated VA treatment records.
	
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

3.  After completing directives (1)-(2), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left and right knee disabilities.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by medical diagnosis) each left and right knee disability entity found.

(b)  As to each left and right knee disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

(c)  If it is determined that left and/or right knee disabilities are not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected left and right foot bunionectomy disabilities.

The examiner must explain the rationale for all opinions.

4.  After completing directives (1)-(2), arrange for the Veteran to be examined by an appropriate clinician to determine the current severity of his left and right foot bunionectomy disabilities.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms. It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

5.  Review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


